                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                        NO. 5:19-CT-3087-BO



 CODY WAYNE FOY,                                )
                                                )
                 Plaintiff,                     )
                                                )
        v.                                      )                        ORDER
                                                )
 SGT. RIVERA, SGT. JONES, and                   )
 SGT. SIMPSON,                                  )
                                                )
                 Defendants.                    )



        Plaintiff, a pretrial detainee, filed this civil rights action prose pursuant to 42 U.S.C. § 1983.

The matter comes before the court for frivolity review pursuant to 28 U.S.C. § 1915. Section 1915

provides that courts shall review complaints in which prisoners seek relief from a governmental

entity or officer, and dismiss such complaints when they are "frivolous." 28 U.S.C. § 1915(e)(2)(B).

It does not clearly appear from the face of the complaint that plaintiff is not entitled to relief, thus

the matter is ALLOWED to proceed. The court DIRECTS the United States Marshals Service to

make service pursuant to 28 U.S.C. § 1915(d). To the extent plaintiff moves to compel discovery

(DE 8), his motion (DE 8) is DENIED as PREMATURE because the court has not yet issued a

scheduling order.

        SO ORDERED, this the-3_ day of October, 2019.



                                                Chief United States District
